Citation Nr: 1617219	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  11-12 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected disabilities.  

2.  Entitlement to an initial evaluation in excess of 10 percent for osteochondroma of the distal left fibula with deformity (hereinafter left ankle disability) for the period prior to April 3, 2009.

3.  Entitlement to extraschedular consideration for the Veteran's left ankle disability for the period prior to April 3, 2009, and beginning February 13, 2013.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 29, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 1978 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which respectively awarded service connection for the Veteran's left ankle disability and assigned a 10 percent evaluation for that disability, effective August 13, 2007-the date he filed his claim for service connection-and denied service connection for diabetes mellitus.  The Veteran timely appealed those two decisions and the above issues are properly before the Board at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board has taken jurisdiction over the TDIU claim on appeal as that claim is part and parcel of the claim for increased evaluation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has recharacterized that issue, however, in order to comport with the award of TDIU beginning July 29, 2011, in the October 2014 rating decision; as that claim stems from the Veteran's initial claim of service connection for his left ankle disability, the period prior to July 29, 2011 remains on appeal at this time.  

In July of 2012, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in July 2012; a transcript of that hearing is associated with the claims file.

The left ankle issue was last before the Board in May 2014; the extensive procedural history of that issue noted at that time is reincorporated herein.  At that time, the Board denied an initial evaluation in excess of 10 percent for the Veteran's left ankle disability prior to April 3, 2009; denied an initial evaluation in excess of 20 percent for the period of April 3, 2009, through February 12, 2013; and, denied an evaluation in excess of 30 percent for the period beginning February 13, 2013.  The Veteran timely appealed the May 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  After extensive briefing by the parties thereto, the Court issued an August 2015 memorandum decision partially affirming and partially vacating the Board's May 2014 decision.  The August 2015 memorandum decision affirmed the Board's May 2014 decision with respect to its denial of increased schedular evaluations in excess of 20 and 30 percent for the respective appeal periods; likewise, the Board affirmed the Board's decision with respect to denial for extraschedular consideration for the periods prior to February 13, 2013.  However, the Court's August 2015 memorandum decision vacated the issues respecting an evaluation in excess of 10 percent prior to April 3, 2009 and extraschedular consideration for the period beginning February 13, 2013; those issues have been returned to the Board at this time for further appellate review in compliance with the Court's August 2015 memorandum decision.  

The issues of reopening service connection for lumbar spine and right hip disorders have been raised by the record in an April 4, 2014, VA Form 21-0958, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to extraschedular consideration for the Veteran's left ankle disability for the period prior to April 3, 2009, and beginning February 13, 2013, and entitlement to TDIU prior to July 29, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By resolving all doubt in the Veteran's favor, the evidence demonstrates that his service-connected left lower extremity disabilities aggravate his diabetes mellitus, type II.

2.  For the period prior to April 3, 2009, the Veteran's left ankle disability more closely approximates marked limitation of motion rather than moderate limitation of motion; the Veteran's left ankle disability, however, does not demonstrate any ankylosis during that period.


CONCLUSIONS OF LAW

1.  The criteria establishing service connection for diabetes mellitus, type II, as aggravated by his service-connected left lower extremity disabilities, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

2.  The scheduler criteria establishing a 20 percent evaluation, but no higher, for the Veteran's left ankle disability for the period prior to April 3, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5270, 5271 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Claim for Service Connection for Diabetes Mellitus, Type II

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

On appeal, the Veteran asserts in his July 2013 claim that his diabetes mellitus is due to "the lack of physical conditioning caused by his disabilities resulted in weight gain and this is directly related to the development of diabetes."  In his April 2014 Notice of Disagreement, VA Form 21-0958, the Veteran additionally argues that his diabetes is "due to [his] inability to move about effectively enough to simply exercise," particularly as a result of his left ankle disability.  

As an initial matter, the Board notes that at present, the Veteran's service-connected disabilities are as follows: left ankle disability; adjustment disorder with depression, left hip disabilities including limitation of flexion, extension and adduction of the left hip, left knee degenerative joint disease and instability, all of which are associated with left ankle disability; hepatitis C; and, cirrhosis of the liver associated with hepatitis C.  

The Veteran underwent a VA diabetic examination in December 2013, at which time it was noted that the Veteran was diagnosed with diabetes mellitus, type II.  During that examination, the examiner noted that the Veteran was told to exercise at least 150 minutes weekly.  After examination of the Veteran, the examiner opined as follows:

The condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition. . . . The Veteran clearly has diabetes mellitus which was diagnosed in July 2013.  The Veteran also has obesity with a current body weight of 245 [pounds].  He states that at the time of discharge from service in Dec[ember] 1983, 30 years ago, his weight was 158 [pounds].  Obesity, along with genetic predisposition, is a major factor in the development of type II diabetes mellitus.  Exercise is important in the prevention of obesity and diabetes.  The Veteran's ability to exercise is impaired by his several lower extremity orthopedic conditions.  However a proper diet, in and of itself, can prevent an overweight condition.  In addition exercise can be performed which does not involve the lower extremities.  Therefore I conclude that lack of exercise, in part due to his lower extremity disabilities, contributed to his development of obesity and then diabetes, but that the lower extremity disabilities were less than 50% responsible for the development for his diabetic condition.  A prudent diet and exercise not involving the lower extremities could have prevented the development of an overweight condition.

The Board finds that there is competent medical evidence of record that supports a finding that the Veteran's diabetes has been aggravated by his service-connected left lower extremity disabilities.  As noted by the December 2013 VA examiner, the Veteran's left lower extremity disabilities were not the sole cause of his obesity and subsequent diabetic condition; rather they "contributed to [the Veteran's] development of obesity and then diabetes" by impairing the Veteran's ability to exercise in such a way as to "prevent an overweight condition" that ultimately led to the development of diabetes mellitus, type II.  

Accordingly, by resolving all doubt in the Veteran's favor, the Board finds that service connection for diabetes mellitus, type II, is warranted based on the evidence of record at this time that the Veteran's service-connected left lower extremity disability aggravates his diabetic condition.  See 38 C.F.R. §§ 3.102, 3.310.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Claim for Increased Evaluation for Left Ankle Disability Prior to April 3, 2009

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. § 4.45 (2015).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause some degree of functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The Veteran filed his claim of service connection for a left ankle disability on August 13, 2007; service connection was awarded in a September 2008 rating decision.  For the period prior to April 3, 2009, the Veteran's left ankle disability was rated as 10 percent disabling, under Diagnostic Code 5271.  

Under the provisions of Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of motion.  A 20 percent rating is assigned for marked limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Other potentially applicable diagnostic codes include Diagnostic Code 5270, which provides ratings for ankylosis of the ankle.  Under Diagnostic Code 5270, ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Normal range of motion for the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2013).

Turning to the evidence, VA progress notes show treatment for bilateral ankle pain symptoms in May 2008.  The Veteran reported that he worked as a chef.  He had a normal gait.  A filament test was considered normal.  He was noted to be obese.  An X-ray noted old post- traumatic changes involving the distal left fibula with ossification of the interosseus ligament.  The assessment was bilateral ankle pain.  He was given an ankle brace, and orthotics.  

A July 2008 QTC fee-basis examination report shows that the Veteran complained of weakness, stiffness, giving way, lack of endurance, and fatigability.  He denied locking, or dislocation.  He reported constant pain at a level of 7 out of ten (with ten being the worst) which diminished his ability to function.  He reported difficulty with any prolonged standing and walking, and that he was unable to function normally due to ankle pain.  He stated that walking was difficult.  On examination, gait was considered abnormal and asymmetrical due to left ankle loss of motion.  He did not require any assistive devices for ambulation.  The left ankle had dorsiflexion to 16 degrees, and plantar flexion to 45 degrees.  Joint function was additionally limited by pain, fatigue, and lack of endurance following repetitive use; there was no weakness or incoordination.  The additional limitation of motion following repetitive use was 5 degrees.  There was no indication of a malunion to the os calcis, or of the astralgus.  An X-ray was noted to show osteochondroma with deformity at the left distal fibula.  The diagnosis was osteochondroma with deformity left distal fibula.  The subjective factors were pain, and difficulty with prolonged standing or walking.  The objective factors were positive X-rays and a positive examination.  The effect on his occupation, and daily activities, was difficulty with prolonged standing and walking,  

A report from T.L.D., DPM, dated in September 2008, states that the Veteran has been receiving intermittent treatment for left ankle pain since 2005.  The report states that the Veteran has a permanent disability "to some degree" and that his symptoms had been progressively worsening.  On examination, strength was 4/5, with a mild decrease in dorsiflexion.  Neurovascular status was intact.  X-rays were noted to reveal an old, healed fracture with possible fusion of the affected area with callus formation noted.  There was no acute injury.  The assessment was arthritic changes with premature fusion of ankle and lower extremity with foot pain, left foot and ankle.  It was recommended that the Veteran receive an AFO to prevent progression of deformity, or that he undergo an arthroplasty, although surgery should be deferred until he was age 55 due to his employment and age.  

VA progress notes show that in October 2008, the Veteran received additional treatment for left ankle pain.  He was noted to have a decreased range of motion (specific degrees of motion were not provided).  The diagnoses included chronic left leg pain secondary to old fracture at ankle.  

In November 2008, he was issued a cane, and he was noted to have a decreased range of motion (specific degrees of motion were not provided). 

A December 2008 report from G.G., M.D., shows that the Veteran was noted to deny having any joint pain or swelling, or any muscle cramps, weakness, or stiffness, and that he denied any weakness or paresthesias.

A private functional capacity evaluation report, dated in March 2009, shows that the Veteran had sustained an on-the-job injury in November 2008.  The Veteran complained of constant pain of 9.5 to 10 on a scale of 1 to 10 (with 10 being the worst) when working, and pain of 6 to 7 when not working.  He performed at the medium physical demand level for material handling and position tolerances (according to Department of Labor Standards), and at the heavy physical demand level for floor-to-knuckle lifting.   He was limited by lower left leg pain, and his gait was antalgic.  Estimated activity tolerance was unlimited sitting, 5 minutes of standing, 20 minutes of walking, unlimited driving, and lifting to 100 pounds.  Left ankle dorsiflexion was to 10 degrees, and plantar flexion was to 52 degrees.  Strength was 4-/5 or greater at the left ankle.  

Based on the foregoing evidence, the Board finds that the Veteran's left ankle disability more closely approximates a marked limitation of motion.  As noted above, the Veteran's left ankle dorsiflexion was approximately half of its normal range, after repetitive use limitations have been factored in.  Additionally, the Veteran's left ankle disability was additionally noted as being "significantly disabling" to the Veteran by the September 2008 private examiner, and that he had difficulty with prolonged standing and walking.  This evidence leads the Board to find that the Veteran's left ankle disability more closely approximates a marked limitation of motion rather than a moderate limitation of motion of his left ankle.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271.

A schedular evaluation in excess of 20 percent is not warranted in this case as the Veteran's left ankle is not shown to have any ankylosis throughout the period prior to April 3, 2009.  As no ankylosis is shown, Diagnostic Code 5270 is inapplicable in the disability picture shown in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.

Likewise, the evidence does not demonstrate that there is any evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or that the Veteran has had an astragalectomy.  Accordingly, Diagnostic Codes 5272, 5273 and 5274 are not applicable in this case for the period prior to April 3, 2009.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272-74.


ORDER

Service connection for diabetes mellitus, type II, as aggravated by his service-connected disabilities, is granted.  

A 20 percent scheduler evaluation, but no higher, for the period prior to April 3, 2009, for the Veteran's left ankle disability is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

With respect to the Veteran's claim for TDIU prior to July 29, 2011, the Board notes that TDIU was granted, effective July 29, 2011, in an October 2014 rating decision.  In that rating decision, the AOJ awarded TDIU on July 29, 2011, because that is "the date [he] became schedularly entitled to this benefit."  However, the AOJ does not appear to contemplate whether the Veteran warranted TDIU prior to July 29, 2011, on an extraschedular basis under 38 C.F.R. § 4.16(b).  Moreover, the Board's decision to grant service connection for diabetes and a 20 percent scheduler rating for the Veteran's left ankle disability prior to April 3, 2009, may have an impact on his entitlement to TDIU prior to July 29, 2011, both on a scheduler and extraschedular basis, and the issue of entitlement to extraschedular consideration for the Veteran's left ankle disability for the period prior to April 3, 2009, and beginning February 13, 2013.  Accordingly, the Board finds that it must remand this matter to give the AOJ an opportunity to reconsider the remaining issues following its implementation of the Board's decision to grant service connection for diabetes mellitus, type II, and a 20 percent rating for the Veteran's service-connected left ankle disability for the period prior to April 3, 2009.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Following the implementation of the Board's decision to grant service connection for diabetes mellitus, type II, and a 20 percent rating for the Veteran's left ankle disability for the period prior to April 3, 2009, the AOJ should review the claims file and ascertain whether referral for extraschedular consideration for TDIU prior to July 29, 2011, under 38 C.F.R. § 4.16(b), and extraschedular consideration for the service-connected left ankle disability prior to April 3, 2009, and beginning February 13, 2013, is appropriate in this case; if so deemed necessary, such appropriate action should be accomplished.

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for entitlement to TDIU prior to July 29, 2011, and entitlement to extraschedular consideration for the service-connected left ankle disability for the period prior to April 3, 2009, and beginning February 13, 2013.  If the AOJ has determined that extraschedular referral is not warranted in the first instance as to any of the remaining claims on appeal, the AOJ should provide reasons and bases for that determination.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


